Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claims 19-20 are objected to because of the following informalities: Claim 19 line 1 contains “the program determines” should be --the determines--, and claim 20 line 1 contains “claim 15” should be –claim 18--. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Zubas et al (U.S. Patent Application Publication No. 2011/0092221 A1).
Zubas’ patent application meets all the limitations for claims 1-20 recited in the claimed invention.
As to claim 1, Zubas et al teach a method for managing access to content associated with email by an access control server (figure 1, pars. 0027-0028, SMSC and MMSC manage receiving, storing, and forwarding/accessing email messages), comprising: obtaining an email message for transmission to a client, the email message obtained from an email server, wherein the access control server is configured to proxy email messages from the email server to a client device (figure 1, pars. 0027-0028, SMSC and MMSC obtain messages from server and forward/provide to a destination/recipient device); determining that access to the email message should be restricted on the client device according to at least one resource rule (figure 3, pars. 0047 & 0052, analyzes the message content to determine any portion of the message content is considered inappropriate by the user based upon a filtering rule); generating a modified email message based upon the email message, wherein access to content of the modified email message is inaccessible as specified by the at least one resource rule (figure 3, pars. 0053-0055, modifies the inappropriate portion of the message content based upon a filtering rule); and transmitting the modified email message to the client device (figure 3, par. 0056, provides only the appropriate portion of the message content to the user).

As to claim 4, Zubas et al teach that the at least one resource rule specifies that the email message can only be opened by an authorized email client (figure 5, pars. 0068-0072, authorize user selects or changes location for receiving message content).

As to claim 5, Zubas et al teach that determining that access to the email message should be restricted to the authorized email client by determining that a content-type resource rule specifies that a keyword appears in at least one of a body or an attachment of the email message (par. 0051, restrict the email message based on content type).

As to claim 6, Zubas et al teach that determining that access to the email message should be restricted to the authorized email client by determining that a property of a sender of the email message is associated with a domain, a username, or an email address (par. 0047-0050, restrict the email message based on user property such as location).

As to claims 8 and 11-13, they are also rejected for the same reasons set forth to rejecting claims 1 and 4-6 above, since claims 8 and 11-13 are merely a program product for the method of operations defined in the claims 1 and 4-6 and also claims 8 and 11-13 do not teach or define any new limitations than above rejected claims 1 and 4-6.

As to claims 15 and 18-20, they are also rejected for the same reasons set forth to rejecting claims 1 and 4-6 above, since claims 15 and 18-20 are merely an apparatus for the method of operations defined in the claims 1 and 4-6 and also claims 15 and 18-20 do not teach or define any new limitations than above rejected claims 1 and 4-6.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 2-3, 7, 9-10, 14, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Zubas et al (U.S. Patent Application Publication No. 2011/0092221 A1) in view of Freeman et al (U.S. Patent No. 9,847,977 B2).

As to claim 2, Zubas et al teach that generating the modified email message further comprises: removing a portion of a body of the email message from the modified email message (figure 3, pars. 0053-0054, blocking/removing the inappropriate portion of the message content).
However, Zubas et al do not teach that encrypting the portion of the body of the email message; and including the encrypted portion of the body to the modified email message.
Freeman et al teach that encrypting the portion of the body of the email message; and including the encrypted portion of the body to the modified email message (figure 3, column 5 lines 46-51, generating a message envelope includes an encrypted electronic message).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Freeman et al as stated above with the method of Zubas et al for encrypting the email message and including the encrypted email message to the modified email message and transmitting from a sender server to a recipient server because it would have improved security of the email message and provided better service to the users.

As to claim 3, Freeman et al teach that transmitting at least one instruction to the client device, wherein the at least one instruction comprises an encryption key with which the modified email message can be decrypted according to the at least one resource rule (figure 3, column 5 lines 56-60, transmitting encryption key for decrypting previously transmitted email message).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Freeman et al as stated above with the method of Zubas et al for transmitting encryption key for decrypting previously transmitted email message because it would have improved security of the email message and the email message was not tampered during transmission to and from the intended receiver.

As to claim 7, Zubas et al teach that removing an attachment from the email message (pars. 0054-0055, removing inappropriate portion of the email message).
However, Zubas et al do not teach that generating a modified attachment by at least one of encrypting the attachment or modifying a file format of the attachment; and including the modified attachment as an attachment to the modified email message.
Freeman et al teach that generating a modified attachment by at least one of encrypting the attachment or modifying a file format of the attachment; and including the modified attachment as an attachment to the modified email message (figure 3, column 5 lines 46-51, generating a message envelope includes an encrypted electronic message).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Freeman et al as stated above with the method of Zubas et al for encrypting the email message and including the encrypted email message to the modified email message and transmitting from a sender server to a recipient server because it would have improved security of the email message and provided better service to the users.

As to claims 9-10 and 14, they are also rejected for the same reasons set forth to rejecting claims 2-3 and 7 above, since claims 9-10 and 14 are merely a program product for the method of operations defined in the claims 2-3 and 7 and also claims 9-10 and 14 do not teach or define any new limitations than above rejected claims 2-3 
and 7.


As to claims 16-17, they are also rejected for the same reasons set forth to rejecting claims 2-3 above, since claims 16-17 are merely an apparatus for the method of operations defined in the claims 2-3 and also claims 16-17 do not teach or define any new limitations than above rejected claims 2-3.

Additional References
The examiner as of general interest cites the following references.
a. 	Bush et al, U.S. Patent No. 6,963,971 B1.
b. 	Dung et al, U.S. Patent Application Publication No. 2008/0098237 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            July 26, 2022